Citation Nr: 1709408	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  08-34 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residual scar, status-post left spermatocele surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from June 1977 to June 2007.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board, most recently in March 2016 when it was remanded for further development.  


FINDING OF FACT

The residual scar does not affect an area greater than 77 square inches or limit function.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residual scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The Board notes that the record suggests that the Veteran has received nonVA medical treatment, notably through Tricare, and that he submitted Tricare records in December 2008.  He has not reported additional nonVA treatment for the disability decided herein or indicated the existence of outstanding postservice medical records pertinent to the issue decided herein, however.  The Veteran is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence in support of the claim decided herein; thus, the Board finds a remand for records is not required. 

The record includes examination reports, most recently in 2016, and these reports reveal all findings necessary to determine the nature and severity of the residual scar.  The Veteran has not alleged that the examination was inadequate or that his residual scar has changed in nature since the 2016 examination.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, unless the claimant requests review under the revised criteria.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Because the current claim was received prior to that date, and the Veteran has not requested that his scars be rated under the revised criteria, the revisions do not apply in this case.  

Under the criteria in effect prior to October 23, 2008, a rating in excess of 10 percent is warranted for scarring other than on the head, face, or neck that are deep or cause limited motion and cover an area exceeding 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2008). 

Scarring that affects function can be rated on the limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background and Analysis

A July 2007 VA examination record reveals the Veteran's history of pain and sensitivity at the bottom of the left testicle, where the testicle was sutured to the scrotum.  The Veteran reported discomfort if it was bumped, banged, or touched "very hard."  Examination revealed a left inguinal incision that measured 10 centimeters by 4 centimeters.  It was not disfiguring, tender, impairing, or keloiding.  There was testalgia created by the area of orchiopexy. 

A May 2008 VA examination record reveals finding of an 8-centimeter scar extending from the left lower abdomen into the left suprapubic area.  There was hyperpigmentation but no elevation, depression, keloid, or pain/tenderness to palpation.  The total affected skin area was less than one percent.  The examiner found the scar was not disfiguring and did not result in functional impairment.  

A September 2008 treatment record indicates that the Veteran was provided cord blocks in January and September 2008 for pain management.  There was tenderness of the left testicle and epididymis.  

A March 2011 VA examination record reveals the Veteran's history of painful scar on palpation.  He also reported pain of the left testicle.  He denied itching or sensory changes.  Examination revealed a linear flat scar that measured 6 centimeters by 0.3 centimeters.  The scar was not inflamed or ulcerated, and there was no underlying tissue loss.  There was no abnormal pigmentation, surface contour, or texture and no keloid, edema, or enduration.  There was tenderness but no functional impairment or limitation of motion.  The scar was superficial and non-disfiguring.  The record notes that the Veteran was diagnosed with impairment of the genitofemoral nerve due to the scar tissue.   

An August 2012 VA examination record reveals the diagnosis of nondisfiguring scar of the left inguinal area.  The Veteran reported that he had pain that was not from the scar but the underlying tissue.  The scar was not or unstable.  The scar was flat, firm, and normally pigmented.  The scar was not tender to light touch, but the underlying tissue was tender to deep palpation.  The scar was determined to be deep and nonlinear and was determined to measure 12 centimeters by 1 centimeter.  The examiner determined the scar did not affect occupational functioning.  

A May 2016 VA examination record reveals the Veteran's history of pain in the left scrotum/testes area.  He denied painful scar.  The examiner found there were no painful or unstable scar.  The scar was found to be linear and to measure 11 centimeters.  There was no limitation of function, including occupational functioning.  

Upon consideration of the evidence, the Board finds a rating greater than 10 percent is also not warranted any time.  There is no evidence that the scarring affects an area exceeding 77 square centimeters.  Specifically, the medical evidence indicates that the scar covers an area no wider than 4 centimeters and no longer than 12 centimeters.  There is also no evidence that the scarring results in limitation of function; medical evaluation and lay histories consistently indicate that there is no associated impairment.   

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  The Board notes that the Veteran has been assigned a distinct rating for impairment of the genitofemoral nerve, and its associated symptoms of pain and tenderness, since 2011.   

The Board has also considered whether a higher or separate rating might be warranted based on occupational or extraschedular impairment but finds that no such rating is applicable as the record contains no findings or suggestions of occupational impairment or impairment not contemplated by the rating criteria secondary to the residual scar.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  The currently assigned rating contemplates pain, and the record indicates that the Veteran is separately rated for neuropathy.  The record does not include any histories of occupational impairment due to the residual scar, and the medical evidence does not indicate that there is any functional impairment due to the residual scar.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

A rating in excess of 10 percent for residual scar, status-post left spermatocele surgery is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


